Citation Nr: 0106189	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-03 549	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appeal was docketed at the Board in 2000.  


FINDING OF FACT

PTSD was not present in service and is not otherwise related 
thereto.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Copies of 
treatment records have been obtained and the veteran has been 
examined by VA for the disability at issue.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.

The veteran asserts that he presently has PTSD due to a 
number of stressful incidents which transpired while he was 
stationed in Vietnam.  In this regard, he asserts that, in 
the course of transporting ammunition while driving a heavy 
vehicle in convoys in Vietnam, he experienced intense fear.  
He further states that there were often "rocket and mortar" 
attacks "close" to his convoy.  He also specifically avers 
that, on one occasion, "one of our trucks [hit] a land mine".  

Service medical records are negative for any reference to 
PTSD.  Subsequent to service, when the veteran was examined 
by VA in January 1999, on which occasion the VA examiner 
"review[ed]" the veteran's file (which contains the 
submissions reflecting the two alleged stressors cited in the 
preceding paragraph), the veteran also indicated that he was 
subjected to "small arms fire" while engaged in convoy runs 
in which he was frequently "shot at" by snipers, in response 
to which he "fired back".  Findings on mental status 
examination included intrusive thoughts related to Vietnam.  
The diagnosis was PTSD due to "[e]xposure to combat".  

Thereafter, when seen for VA outpatient therapy in 1999, the 
veteran was, on a number of occasions, assessed as having 
PTSD.  Most recently, the file contains a January 2000 
statement from a VA social worker, who noted that the 
veteran, since initially presenting for VA outpatient 
treatment in October 1998, had had symptoms "consistent with" 
an assessment of PTSD.

In considering the veteran's claim for service connection for 
PTSD, the Board would observe that, in addition to a 
diagnosis of PTSD, verification of the stressor on which such 
diagnosis is predicated is required for a valid claim of 
service connection therefor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  As to the latter requirement, the 
Board notes that the veteran's occupational specialty (i.e., 
Heavy Vehicle Driver) in Vietnam involved supply duties.  
Further, the record does not reflect that he has been awarded 
any service decoration, such as the Purple Heart or Combat 
Infantryman Badge, which is consistent with active engagement 
in combat.  See generally 38 C.F.R. § 3.304(f) (2000).  In a 
November 1998 submission, finally, the veteran essentially 
denied having been engaged in active combat, asserting that 
he was not "on the front lines".  Given the foregoing, then, 
the Board is of the view (with the same having bearing, as is 
further discussed below, relative to the question of 
verification as to whether any given asserted stressor 
actually occurred) that the veteran cannot be deemed to have 
been engaged in combat in Vietnam.

As noted above, the VA examiner in January 1999 assessed the 
veteran as having PTSD due to "[e]xposure to combat", the 
latter presumably contemplating (since the VA examiner 
reviewed the file, which contained several pertinent 
submissions from the veteran) the above-cited stressors.  
Specifically, as his alleged stressors, the veteran states 
(1) that he was frequently "shot at" by snipers, in response 
to which he "fired back"; (2) that there were often "rocket 
and mortar" attacks "close" to his convoy; and that (3) on 
one occasion, "one of our trucks [hit] a land mine".  

As a claimant who is not (owing to the reasoning advanced in 
the preceding paragraph) deemed to have been engaged in 
combat, it therefore becomes incumbent on the veteran to 
provide "credible supporting evidence" from any source (such 
as a statement from a former service comrade) demonstrating 
that at least one alleged stressor in fact occurred.  See 
Cohen, supra, at 142.  In this regard, relative to the first 
enumerated stressor alleged by the veteran, i.e., that he was 
frequently "shot at" by snipers, in response to which he 
"fired back", there is a statement from a former service 
comrade (which was received at the RO in December 1999) which 
reflects that such service comrade remembered an incident "in 
early 1971" of "taking sniper fire", the same having been 
directed at "his jeep", in which "a quartermaster" was 
riding.  However, the statement makes no reference to the 
veteran's involvement, either as a passenger in the jeep or 
as the intended target of the sniper's fire.  Of greater 
significance, however, there is no reference to the veteran 
(who indicates that he was apparently repeatedly exposed to 
sniper fire between "March of [1970 and] April [1971]") 
having returned fire at snipers on any occasion.  As to the 
second enumerated stressor alleged by the veteran, i.e., that 
there were often "rocket and mortar" attacks "close" to his 
convoy, the above-cited statement from the veteran's former 
service comrade (the lone statement of such character which 
has, to be sure, been submitted) makes no reference to any 
attacks of such nature.  As to the third enumerated stressor 
alleged by the veteran, i.e., that on one occasion, "one of 
our trucks [hit] a land mine", in the above-cited statement 
from the veteran's former service comrade, the latter stated 
that, while he wished he "could remember more", he was "not 
sure whether one of my trucks hit a land mine."  While such 
service comrade did allude to an incident in which a vehicle 
passed the convoy and exploded after hitting a land mine, he 
specifically identified it not as an American (the veteran 
referred to "one of our trucks (italics added)) vehicle but 
"an ARVN [Army of the Republic of Vietnam] vehicle (italics 
added)".  Given the foregoing, then, the Board concludes that 
no stressor alleged by the veteran in conjunction with his 
claim for service connection for PTSD has been verified or 
otherwise substantiated as to actual occurrence.  In the 
absence, then, of verification of any single stressor on 
which the veteran's diagnosis as having PTSD is predicated, 
the same being a requisite element (in the non-engagement in 
combat context of this appeal) of a valid claim for service 
connection for PTSD, see Gaines v. West, 11 Vet. App. 353, 
357 (1998), the Board is constrained to conclude that the 
preponderance of the evidence is against the veteran's 
related claim for service connection for PTSD.  38 U.S.C.A. 
§ 1110; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096. 

In reaching the foregoing determination, the Board is 
cognizant that that the RO has not attempted to seek 
verification by the United States Armed Services Center for 
Research of Unit Records (USASCRUR) relative to any single 
stressor asserted by the veteran.  However, the veteran has 
indicated that he could "not state any certain time or place 
as to [any] particular" stressor incident alleged to have 
transpired in Vietnam.  Given the veteran's asserted 
inability to provide such information, the Board is of the 
opinion that remanding the claim for the purpose of affording 
the RO the opportunity to contact USASCRUR in an attempt to 
verify the occurrence of any of the stressors alleged by the 
veteran would clearly be futile.

Finally, although the veteran is presently in receipt of 
Social Security Administration (SSA) benefits based upon 
disability, the RO has not yet procured a copy of the record 
of the proceedings upon which the award of such benefits was 
based.  The Board is aware that, at least when a claimant 
avers that he was awarded such benefits "due to PTSD", it is 
incumbent on the RO to obtain a copy of the record of the 
proceedings upon which the award of such benefits was based.  
See Cohen, supra, at 151.  In the present circumstances, 
however, the veteran has not alleged that PTSD was a factor 
in being awarded SSA benefits based upon disability and, 
indeed, PTSD is not among the conditions noted in a March 
1993 item notifying the veteran of his award of such 
benefits.  


ORDER

Service connection for PTSD is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

